By Judge Lisa B. Kemler
This matter is before the Court on the Plaintiffs Motion for Partial Summary Judgment. A hearing on the motion was held on September 27, 2006. After granting Defendant Utiliquest leave to file an amended answer, I took the matter of the summary judgment motion under advisement. After reviewing the parties’ memoranda and upon consideration of the relevant authorities, as well as the oral arguments of counsel, I am of the opinion that the motion should be denied, finding that the language of Virginia Code § 56-265.25 does not preclude the assertion of an affirmative defense of contributory negligence.
November 3,2006
This matter is before the Court on the motion of Defendant, Utiliquest, L.L.C., for Partial Summary Judgment as to the Plaintiffs claims for attorney’s fees. Subsequent to the filing of the motion but prior to a hearing on the motion, the parties entered into a settlement of the case resolving all issues except for whether, under the terms of the contract entered into between the defendant and the plaintiff, the defendant is liable for the plaintiffs attorney’s fees. After hearing arguments of counsel on October 25, 2006, I took the matter under advisement.
*120After reviewing the contract and the relevant legal authorities, I find that the defendant is obligated to pay the reasonable attorney’s fees incurred by the plaintiff in this matter pursuant to either Section VII, Art.' 8 (“Indemnity”) or Section VII, Art. 13 (“Default”). As for the indemnity provision, it is my opinion that the Supreme Court’s decision in Chesapeake & Potomac Tel Co. v. Sisson and Ryan, Inc., 234 Va. 492, 503, 362 S.E.2d 723 (1987), is controlling. As in the Sisson case, the defendant contracted to pay the plaintiffs attorney’s fees in certain circumstances and the circumstances present in this case “fall squarely within the terms of that agreement.” Id.